DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-29 and 32-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0294949) in view of Kim et al. (US 2018/0048503), and further in view of Rong et al. (US 2015/0195790).

Regarding claim 21
one or more memories (Zhang, Fig. 1B, paragraph [0035], lines 1-6, memory); and
one or more processors coupled to the one or more memories (Zhang, Fig. 1B, paragraph [0035], lines 1-6, processor), the one or more processors configured to cause:
receiving a frame from a station (Zhang, paragraph [0003], lines 1-8, STA receives a packet including a preamble; paragraph [0161], lines 1-7, frame transmitted containing a preamble; Fig. 15); 
determining a first received power for the frame, based on a legacy preamble portion of the frame (Zhang, paragraph [0099], lines 1-14, higher received power level threshold for spatial sharing when the BSS color indicates a different BSS; paragraph [0166], set signal detection level based on RSSI level of received preamble);
determining whether the frame is associated with the wireless network of the wireless device (Zhang, paragraph [0098], lines 1-11, BSS color in the PLCP preamble of the omni-directional frame indicates if the frame is from the same Basic Service Set (BSS) [same wireless network]); 
determining whether the first received power is less than an overlapping basic service set (OBSS) packet detection (PD) level (Zhang, paragraph [0099], lines 1-14, higher received power level CCA threshold for spatial sharing when the BSS color indicates a different BSS); 
initiating, in response to determining that the frame is not associated with the wireless network, and the first received power is less than the OBSS PD level, a spatial reuse transmission (Zhang, paragraph [0099], lines 1-14, higher received power level threshold for spatial sharing when the BSS color indicates a different BSS; paragraph [0159], lines 1-14, STA decides to ignore the packet and proceed with spatial sharing),

Zhang does not explicitly disclose, but Kim et al. (US 2018/0048503) discloses wherein the frame includes a legacy short training field (L-STF), which is directly followed by a legacy long training field (L-LTF), which is directly followed by a legacy signal (L-SIG) field, which is directly followed by a repeated L-
wherein the HE-SIG-A field is either 8 or l6 microseconds in duration, and the HE- STF is 4 or 8 ps in duration (Kim, Figs. 4, 12, HE-SIG A is 8 microseconds and HE-STF is 4 microseconds).  
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use HE PPDU format of Kim in the invention of Zhang.  The motivation to combine the references would have been to follow known conventions for High Efficiency WLAN fields.

Rong discloses the wireless device of claim 29, wherein determining whether the frame is in the HE ER SU PPDU format is based on a length field of the L-SIG field of the frame and a high-efficiency signal-A (HE-SIG-A) field of the frame (Rong, paragraph [0035], L-SIG field contains data rate and length information; paragraph [0037], HEW-SIG-A also comprises indications (data rate and length)); and 
initiating, in response to determining that the frame is an HE ER SU PPDU frame, a transmission (Rong, paragraph [0035], HEW device may determine that he channel is clear based on power levels of legacy preamble and HEW preamble).
 It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to transmit data rate and length information in the HEW-SIG-A and L-SIG fields in the invention of Zhang.  The motivation would have been to follow known conventions for High Efficiency WLAN fields.

Regarding claim 22, Zhang in view of Kim, and further in view of Rong discloses the wireless device of claim 21, wherein the one or more processors are configured to cause: setting, in response to determining that the first received power is not less than the OBSS PD level, a network allocation vector 

Regarding claim 23, Zhang in view of Kim, and further in view of Rong discloses the wireless device of claim 21, wherein the wireless device of claim 21, wherein the one or more processors are configured to cause: setting, in response to determining that the frame is associated with the wireless network, a network allocation vector (NAV) timer (Zhang, paragraph [0074], lines 1-4, NAVs 435 and 455; paragraph [0099], lines 1-14, higher received power level threshold for spatial sharing when the BSS color indicates a different BSS; Fig. 4) .  

Regarding claim 24, Zhang in view of Kim, and further in view of Rong discloses the wireless device of claim 21, wherein the wireless device of claim 21, wherein determining whether the frame is associated with the wireless network is based on a color bits in the HE-SIG-A field of the frame that match a basic service set (BSS) identifier of the wireless network (Zhang, paragraph [0098], lines 1-11, BSS color in the PLCP preamble of the frame indicates if the frame is from the same Basic Service Set (BSS) [same wireless network]) (Kim, paragraph [0129], Group ID information in SIG-A, paragraph [0176], BSSID).  

Regarding claim 25, Zhang in view of Kim, and further in view of Rong discloses the wireless device of claim 21, wherein the wireless device of claim 21, wherein determining whether the frame is associated with the wireless network is based on a determination whether an address in a media access control (MAC) header of a MAC protocol data unit (MPDU) within the frame matches a basic service set (BSS) identifier of the wireless network (Zhang, paragraph [0098], lines 1-11, BSS color in the PLCP preamble of the frame indicates if the frame is from the same Basic Service Set (BSS) [same wireless 

Regarding claim 26, Zhang in view of Kim, and further in view of Rong discloses the wireless device of claim 21, wherein determining the first received power for the frame is based on the L-STF (Zhang, paragraph [0166], lines 1-5, RSSI level of the received preamble) (Kim, Figs. 4, 12-15, L-STF).  

Regarding claim 27, Zhang in view of Kim, and further in view of Rong discloses the wireless device of claim 21, wherein initiating the spatial reuse transmission is further based on a spatial reuse parameter station (Zhang, paragraph [0099], lines 1-14, received power level threshold for spatial sharing when the BSS color indicates a different BSS) in the HE-SIG-A field of the frame (Kim, paragraph [0129], Group ID information in SIG-A, paragraph [0176], BSSID).  

Regarding claim 28, Zhang in view of Kim, and further in view of Rong discloses the wireless device of claim 21, wherein the one or more processors are configured to cause:
wherein the preamble portions of the frame are received long training fields of the frame  (Zhang, paragraph [0072], lines 1-11, long preamble); and
passing the first received power from a physical layer of the wireless device to a media access control layer of the wireless device (Zhang, paragraph [0163], lines 1-6, PHY layer issues RXVECTOR containing information obtained from the preamble to the MAC layer).
Kim discloses determining a second received power based on a non-legacy preamble portion of the frame, wherein the legacy preamble portion of the frame is a first received training field of the frame and the non-legacy preamble portion of the frame is a second received training field of the frame (Kim, paragraph [0266], Legacy preamble; paragraph [0267], HE-preamble).  It would have been obvious 

Regarding claim 29, Zhang in view of Kim, and further in view of Rong discloses the wireless device of claim 21, wherein the one or more processors are configured to cause: 
determining whether the frame is in a high-efficiency extended range single-user physical layer protocol data unit (HE ER SU PPDU) format from a plurality of frame formats (Zhang, paragraph [0109], SubType value in the Frame Control Field indicates the frame type; paragraph [0113], HT variant, VHT variant, HEW variant), wherein detecting that the frame is in the HE ER SU PPDU format (Zhang, paragraph [0109], SubType value in the Frame Control Field indicates the frame type; paragraph [0113], HT variant, VHT variant, HEW variant); and 
in response to detecting that the frame is in the HE ER SU PPDU format (Zhang, paragraph [0109], SubType value in the Frame Control Field indicates the frame type; paragraph [0113], HT variant, VHT variant, HEW variant), decreasing the first received power (Zhang, paragraph [0166], lines 1-15, STA set its energy detection level using RSSI level of the received preamble and some margin, such as Energy_Detection_Margin or Signal_Detection_Margin).  

Zhang does not explicitly disclose determining that the legacy preamble portion of the frame is boosted in power by a predetermined value of 3db.

Rong discloses detecting whether the frame is in a high-efficiency extended range single-user physical layer protocol data unit (HE ER SU PPDU) format  (Rong, paragraph [0046], Hew frame preamble comprises a power level difference indicator; only a HEW frame includes a HEW preamble) of 
wherein detecting that the frame is in the HE ER SU PPDU format indicates that the legacy preamble portion of the frame is boosted in power by a predetermined value (Rong, paragraph [0046], lines 21-33, indicator that the remainder of the HEW frame preamble has higher a lower power level than the preamble; subtract the power level difference from the received signal strength; );
wherein the HE ER SU PPDU format includes a legacy short training field (L-STF), which is directly followed by a legacy long training field (L-LTF), which is directly followed by a legacy signal (L-SIG) field, which is directly followed by a repeated L-SIG (RL-SIG) field, which is directly followed by a high-efficiency signal-A (HE-SIG-A) field, which is directly followed by a high-efficiency short training field (HE-STF) (Rong, Fig. 4, L-STF, L-LTF, L-SIG, HEW-SIG-A, HEW-Training sequences; paragraph [0037]), and 
wherein the HE-STF is 4 µs in length (Rong, Fig. 3, VHT-SSTF is 4 microseconds; Fig. 4, HEW-Training Sequences; paragraph [0036], HEW frame 400 may have similar structure to VHT frame 300).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to adjust the first received power by the adjustment value is performed in response to determining that the frame is a HE extended range SU PPDU format in the invention of Zhang.  The motivation to combine the references would have been to perform CCA on the HEW frame based on the power level of the payload of the HEW frame with which the channel would be shared.
Zhang does not explicitly disclose decreasing the first received power by three (3) decibel (dB).  However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art use 3 dB as the Energy_Detection_Margin or Signal_Detection_Margin because Applicant has not disclosed that a 3dB margin provides an advantage, is used for a particular purpose, or solves a stated problem.  Therefore, it would have been an obvious matter of design choice to modify Zhang to obtain the invention as specified in the claim (s).
Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in the particular recited value.  The burden of showing criticality is on Appellant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Regarding claim 32, Zhang in view of Kim, and further in view of Rong discloses the wireless device of claim 21, wherein a medium condition associated with the wireless device is indicated to be busy (Zhang, Fig. 7, BUSY status during preamble) during a period of time for the wireless device to determine whether the frame is an inter-basic service set (inter-BSS) frame (Zhang, paragraph [0098], lines 1-11, BSS color in the PLCP preamble of the omni-directional frame indicates if the frame is from the same Basic Service Set (BSS) [same wireless network]). 

Regarding claim 33, Zhang in view of Kim, and further in view of Rong discloses the wireless device of claim 21, wherein the first frame is a trigger frame, and the second frame is an uplink (UL) trigger based frame (Zhang, paragraph [0080], lines 1-14, trigger frame and then preamble frame).- 60 -Attorney Docket No. 096809-0063 

Claims 34-40 are rejected under substantially the same rationale as claim 21-27, respectively.


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Kim, , and further in view of Rong ,and further in view of Azizi et al. (US 2016/0212247), and further in view of Lee et al. (US 2015/0312907).

Regarding claim 31, Zhang in view of Kim, and further in view of Rong discloses the wireless device of claim 21.
Azizi discloses wherein when dividing a value of the length field of the L-SIG field of the frame by three produces a remainder of two indicates the frame is a HE extended range PPDU format (Azizi, paragraph [0047], lines 10-14).
Lee discloses a second orthogonal frequency division modulation (OFDM) symbol of the HE-SIG-A field of the frame indicates quadrature binary phase-shift keying (QBPSK) modulation, wherein the first type of frame format is a HE extended range SU PPDU format (Lee, paragraph [0177], lines 1-13). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to indicate HE extended range SU PPDU format in the HEW-SIG-A and L-SIG fields in the invention of Zhang.  The motivation would have been to indicate HE extended range SU PPDU format According to known conventions for High Efficiency WLAN fields.

Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not persuasive.
	Applicant asserts that Zhang does not teach determining received power based on a legacy preamble.  However, Zhang discloses, in paragraph [0166], setting signal detection level based on RSSI level of received preamble.  Zhang further discloses, in paragraph [0099], using a higher received power level threshold for spatial sharing based on when the BSS color indicates a different BSS.  Paragraph [0098] of Zhang discloses that the BSS color is indicated in the preamble.  The Examiner interprets one of the received preambles discussed in paragraph [0098] of Zhang to be a legacy preamble.  Accordingly, Zhang discloses determing a power level based on a BSS color indicated in a preamble.

	Applicant further asserts that claims 26 and 39 are patentable because Zhang does not teach that the received power is based on an L-STF.  However, Zhang teaches, in paragraph [0166], that the RSSI level is based on the received preamble.  Kim teaches, in Figs. 4, and 12-15, that the preamble includes an L-STF.
	Applicant further asserts that Zhang does not teach a high-efficiency extended range single-user physical layer protocol data unit (HE ER SU PPDU).  However, Zhang discloses, in paragraph [0113], HT variant, VHT variant, HEW variant.  HEW [high efficiency WLAN] variant frame is a HE ER SU PPDU.  Applicant argues that a power boost of Zhang is allegedly not used to differentiate between HE, HEW, VHT or HT frames.  However, this argument does not relate to the Examiner’s interpretation that Zhang’s HEW [high efficiency WLAN] variant frame is a HE ER SU PPDU.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN LINDENBAUM/
Examiner, Art Unit 2466
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466